Title: To George Washington from Sarah Franklin Bache, 26 December 1780
From: Bache, Sarah Franklin
To: Washington, George


                        
                            Dear Sir
                            Philadelphia December 26 1780
                        
                        Soon after Mrs Blair wrote, we packed the shirts in three boxes, and delivered them to Coll Miles, with a
                            request that he would send them to Trenton immediately, lest the river should close; where they now wait your Excellency’s
                            orders; there are two thousand and five in number; they would have been at Camp long before this, had not the general
                            Sickness, which has prevailed, prevented, we wish them to be worn with as much Pleasure as they were made.
                        My Father in one of his last Letters says "If you happen to see Gen. Washington again, asure him of my very
                            great and sincere Respect, and tell him that all the Old Generals here, amuse themselves in Studying the account’s of his
                            Operations, and approve highly of his Conduct."
                        Mr Bache desires me to join his best Compliments with mine to Mrs Washington, and your Excell: with every
                            wish for your Health and Happiness I remain your Excellys Obedient Humble Servant
                        
                            S. Bache
                        
                    